Citation Nr: 0503395	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an effective date prior to October 15, 1998, 
for the grant of service connection for a voice disorder with 
mild chronic laryngitis and mild bowing of the vocal cords.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The veteran, who had active service 
from May 1954 to April 1956, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in November 2003, and that development was completed by the 
Appeals Management Center.  The case has since been returned 
for appellate review.

The Board also observes that the veteran submitted statements 
in March 2004 and June 2004 in which he appears to claim that 
there was clear and unmistakable error in a 1956 rating 
decision.  However, this matter is not currently before the 
Board because it has not been prepared for appellate review.  
Accordingly, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A formal or informal claim for service connection for a 
voice disorder was not received prior to the informal claim 
filed on October 15, 1998.

3.  A rating decision dated in September 2001 effectuated a 
June 2001 Board decision that granted service connection for 
a voice disorder with mild chronic laryngitis and mild bowing 
of the vocal cords, effective October 15, 1998.




CONCLUSION OF LAW

The requirements for an effective date prior to October 15, 
1998 for the grant of service connection for a voice disorder 
have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for service connection for a 
voice disorder in October 1998, and a June 2001 Board 
decision granted that claim.  A rating decision dated in 
September 2001 effectuated the grant and assigned a 10 
percent disability evaluation effective from October 15, 
1998; however, the veteran disagreed with the assigned 
effective date.  A subsequent rating decision in August 2002 
denied an earlier effective date for the grant of service 
connection for a voice disorder.  Only after those rating 
actions were promulgated did the RO, in a letter dated in 
March 2004, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the appellant had been 
provided with a copy of the rating decisions dated in 
September 2001 and August 2002, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations were reiterated in a 
September 2002 Statement of the Case as well as in 
Supplemental Statements of the Case dated in February 2003 
and June 2004.  In addition, the Board remanded the case for 
further development in November 2003, which included 
notifying the veteran of the enactment of the VCAA and its 
provisions.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the March 2004 
letter was not given prior to the first AOJ adjudications of 
the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
an effective date prior to October 15, 1998 for the grant of 
service connection for a voice disorder is appropriate.


Law and Analysis

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for a 
voice disorder.  More specifically, he claims that he should 
be compensated for his voice disorder from the date of his 
separation, as the disability was incurred in service.

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the veteran filed an application for 
compensation and pension in April 1956 seeking service 
connection for cerebrospinal meningitis and for contracture 
and hemorrhage of his left elbow.  There was no mention of a 
voice disorder.   

The veteran was afforded a VA examination in June 1956 in 
connection with his claims for service connection for 
meningitis and a left elbow disorder.  The examiner noted 
that the veteran had a somewhat high pitched, squeaky voice 
and that he sometimes had difficulty clearing his throat, but 
the veteran indicated that this was about the same as before 
he entered service.  The findings of an indirect laryngoscopy 
were negative, and the examiner reported good approximation 
of the vocal cords.

The veteran was afforded another VA examination in June 1961 
at which time it was again noted that that the veteran had a 
high pitched, squeaky voice, which made him sensitive at 
times because teaching required that he speak often.  The 
examiner indicated that the veteran sounded hoarse and may 
have had mucous discharge affecting his speech.  A 
laryngoscopy was performed, which showed that his vocal cords 
did not close completely and that there was some weakness.  
The examiner noted that the veteran's voice trouble antedated 
his meningitis and was not a residual.  The veteran's voice 
did not interfere with his teaching, and he was doing a 
satisfactory job.  The examiner further commented that no 
complaints were made and that he did not find any actual 
neurological or psychiatric residuals of meningitis.  

The veteran submitted a statement dated in January 1998 
requesting that his case be reviewed for the purpose of 
having his benefits increased.  In this regard, the veteran 
indicated that he had been assigned a 10 percent disability 
evaluation a few months after his separation from service in 
April 1956 and that his case had only been reviewed one time 
when he was provided a physical examination in 1958 or 1959.  
The veteran did not make any reference to a voice disorder.  
The RO construed this to be an informal claim for an 
increased evaluation for the residuals of meningitis.  

The veteran was subsequently afforded a VA examination in 
April 1998 in connection with his claim for an increased 
evaluation for his residuals of meningitis.  His speech was 
reported to be fluent, and he was coherent and appropriate.  
The examination report was negative for complaints, 
treatment, or diagnosis of a voice disorder.

The veteran continued to disagree with the 10 percent 
evaluation assigned for his residuals of meningitis, and on 
October 15, 1998, he was provided the opportunity to testify 
at a hearing before a Decision Review Officer at the RO in 
connection with his claim for an increased evaluation.  
During this hearing, the veteran discussed the paralysis of 
his vocal cords.  He indicated that his vocal disorder could 
be a residual of his service-connected meningitis, but also 
stated that it had never been examined.  

In December 1998, the veteran sent a letter to the RO in 
which he indicated that he had entered graduate school in 
1958 and that his advisor became very concerned about his 
voice disorder.  He was referred for speech therapy and 
galvanic treatments, and it was determined that he had some 
paralysis of the vocal cords.  He stated that his voice 
disorder had been a handicap for him over the last 40 years 
and contended that he should be compensated for the 
disability, including retroactive compensation.

A rating decision dated in April 1999 denied service 
connection for a vocal disorder.  The veteran filed a Notice 
of Disagreement with that decision and perfected his appeal.  
He was subsequently afforded another hearing in January 2000 
at the RO.  The veteran testified that he did not have 
problems with his voice prior to service and that he was 
unaware of the disorder until a faculty advisor in graduate 
school discussed the issue with him.

The veteran was later provided a hearing before the Board in 
March 2001.  During this hearing, the veteran indicated that 
he had attended graduate school from 1958 to 1959 and that he 
had been unaware of his voice problem until his adviser in 
graduate school said something to him.  

A June 2001 Board decision granted the veteran service 
connection for a voice disorder, and a rating decision dated 
in September 2001 effectuated the grant and assigned a 10 
percent evaluation for the disability effective from October 
15, 1998.

In November 2001, the veteran filed a Notice of Disagreement 
in which he contended that he should be compensated for the 
time period from 1956 to 1998.  In this regard, he argued 
that his service medical records had established the 
incurrence of a voice disability in service and that he 
should therefore be compensated from the date of his 
separation in 1956.  

In March 2003, the veteran reiterated his contention that he 
was entitled to an effective date in 1956.  Because he had 
contracted spinal meningitis in service and the voice 
disorder resulted from the disease, he believed that 
compensation should be made effective in 1956, which was the 
time the disability was incurred.  

The veteran's representative submitted an informal brief in 
August 2003 in which he reiterated many of the veteran's 
previous contentions.  The representative also argued that 
the effective date for the grant of service connection for 
the voice disorder should be February 1998.  In this regard, 
he contended that the veteran's voice disorder was a residual 
of meningitis and that the veteran had filed a claim for an 
increased evaluation for residuals of meningitis in February 
1998.  As such, the representative stated that the February 
1998 claim should be construed to include the veteran's claim 
for service connection for a voice disorder.  

The veteran's representative later submitted a statement in 
July 2004 contending that the grant of service connection for 
a voice disorder should be assigned an effective date of 
April 28, 1956.  In the alternative, the representative 
argued that the effective date should be January 29, 1998 
based on the informal claim submitted for an increased 
evaluation for meningitis.  In this regard, it was contended 
that such a claim included any manifestations of the 
disability, which would have involved his voice disorder.

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board finds that 
October 15, 1998 is the correct date for the grant of service 
connection for a voice disorder.  While the veteran has 
alleged that he is entitled to an earlier effective date for 
his award of service connection because he incurred the voice 
disorder prior to that date, this is insufficient under the 
governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  In this regard, 
although the veteran may indeed have had a voice disorder 
prior to October 1998, the effective date for service 
connection based on an original claim is not based on the 
date the condition began and cannot be any earlier than date 
of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").  

The veteran first presented his claim for service connection 
for a voice disorder at a personal hearing on October 15, 
1998.  The record does not contain any earlier statement or 
action indicating an intent to file a claim.  Prior to that 
date, the veteran had never even mentioned the disorder in 
any of his submissions to the VA.  His first claim dated in 
April 1956 only sought service connection for cerebrospinal 
meningitis and for contracture and hemorrhage of his left 
elbow.  Although both the June 1956 and June 1961 VA 
examiners noted the veteran's high pitched, squeaky voice, 
the veteran told the 1956 VA examiner that it had been that 
way prior to service, and he did not actually complain of a 
voice disorder at the June 1961 VA examination.  As such, the 
veteran did not demonstrate an intent to file a claim for 
service connection for a voice disorder at the time of the 
June 1956 and June 1961 VA examinations.  In fact, the 1961 
VA examiner reported that the voice disorder antedated the 
meningitis and was not a residual, and the veteran stated in 
his January 2000 and March 2001 hearings that he did not even 
realize he had a voice disorder until a faculty adviser 
brought it to his attention in graduate school, which he 
attended between 1958 and 1959.  If the veteran was unaware 
of the disability, he could not have intended to file a claim 
for the disorder.  Therefore, the Board finds that the 
veteran did not express intent to file a claim for service 
connection for a voice disorder during his VA examinations.

The Board acknowledges the veteran's contention that his 
January 1998 statement, which was received in February 1998, 
should also be construed to include a claim for service 
connection for a voice disorder.  However, the Board notes 
that the January 1998 statement did not make any mention of a 
voice disorder.  Instead, the veteran requested that his case 
be reviewed for the purpose of having his benefits increased.  
As the veteran had only been service-connected for residuals 
of meningitis at that time, the RO construed the statement to 
be a claim for an increased evaluation for that disability.  
The veteran did not identify the benefit sought as being 
service connection for a voice disorder, and the medical 
evidence of record at that time did not indicate that his 
voice disorder was a residual of meningitis.  As such, the RO 
could not have known that the veteran intended to file such a 
claim, nor did the veteran evidence a belief in entitlement 
to such a benefit.  Thus, the Board finds that the veteran's 
January 1998 statement was not an informal claim for service 
connection for a voice disorder.

In summary, the veteran's statements and the medical evidence 
dated prior to October 15, 1998 did not demonstrate an intent 
to raise an informal claim for a voice disorder.  Therefore, 
the Board finds that a formal or informal claim was not 
received prior to the informal claim filed on October 15, 
1998.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to October 15, 1998 for the grant of 
service connection for a voice disorder.  


ORDER

An effective date prior to October 15, 1998 for the grant of 
service connection for a voice disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


